Motion by petitioner, Seymour Kirschner, a suspended attorney, whose period of suspension has expired, for reinstatement to the Bar of the State of New York. The matter was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report. The report of the committee has been received by this court, and it recommends that petitioner be reinstated. This court adopts the recommendation for reinstatement; the petitioner, Seymour Kirschner, is ordered reinstated as immediately and the clerk of this court is directed to restore petitioner’s name to the roll of attorneys and counselors at law forthwith. Lazer, J. P., Mangano, Gibbons, Thompson and Rubin, JJ., concur.